Citation Nr: 1141224	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-23 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to July 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2011, the Board remanded the case for further development, which has been completed, and the case has been returned to the Board for adjudication. 

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve in combat while on active duty. 

2.  A VA psychiatrist has opined that it is at least as likely as not that the Veteran's PTSD is related to personal assaults that occurred during the Veteran's active military service.  


CONCLUSION OF LAW

The Veteran's PTSD is etiologically related to the Veteran's active service. 38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

In July 2011, the Board remanded this matter for further development.  The Board specifically instructed the RO to obtain another opinion as to whether the claimed PTSD stressors occurred during active duty service and whether the currently diagnosed PTSD is due to or the result of the Veteran's active military service, and to readjudicate the claim.  Subsequently, an August 2011 VA opinion was obtained and the claim was readjudicated in an August 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in October 2006, prior to the May 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In the October 2006 letter, the RO also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment and personnel records have been associated with the claims file.  As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination in March 2007 and an addendum opinion in August 2011.  These reports reflect that the examiners reviewed the Veteran's claims folder, and noted her past medical history, well as her current complaints, and rendered opinions.   The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Veteran has declined to present personal testimony before a Veterans Law Judge.  In an August 2011 statement in response to the August 2011 supplemental statement of the case, the Veteran indicated that she had additional evidence to submit and requested that VA wait 30 days for her to submit the information.  To date, the Veteran has not submitted any additional evidence.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A (West 2002), or 38 C.F.R. § 3.159 (2011), and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

Analysis

The Veteran contends that she has PTSD as a result of being sexually and personally assaulted during active service. 

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  This new change does not affect this current case which is based on a sexual/personal assault and not fear of hostile military or terrorist activity. 

When the evidence does not establish that a veteran is a combat veteran, his or her assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, the alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  In this case, the Veteran does not contend that she engaged in combat with the enemy.  Accordingly, credible supporting evidence is required to establish an in-service stressor.  

Because the Veteran is alleging physical and sexual abuse, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must also be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred. 

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or undereating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  This approach has been codified at 38 C.F.R. § 3.304(f)(3).  See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) . 

Notably, in the July 2011 remand, the Board notified the Veteran of the types of evidence described in M21-1 and 38 C.F.R. § 3.304(f)(3).  See Wood v. Derwinski, 1 Vet. App. 190 (noting that the duty to assist the veteran in developing a claim is not a one-way street).  As previously noted, in an August 2011 statement in response to the August 2011 supplemental statement of the case, the Veteran indicated that she had additional evidence to submit and requested that VA wait 30 days for her to submit the information.  However, to date, the Veteran has not submitted any additional evidence.  The Board, therefore, has relied on the available evidence in determining if the alleged stressors can be corroborated. 

The Board is indeed very mindful of the fact that veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. 

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511(1995). 

The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  However, the Court subsequently held that its prior categorical statements that after-the-fact medical nexus evidence may not be the basis for corroborating a non-combat stressor are "not operative" in cases for service connection for PTSD based on personal assault, in light of the special evidentiary procedures implemented by VA for adjudication of claims for PTSD based on in-service personal assault, as described above.  Patton, 12 Vet. App. at 280.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board concludes that the evidence for, and the evidence against, the Veteran's claim is in relative equipoise.  

The Veteran contends that she has PTSD due to military sexual trauma and personal assaults.  She asserts that she endured forceful sex by soldiers and supervisors, and also had a relationship with a supervisor which was mutual.  The specific incidences included being repeatedly raped by a Sergeant in Food Services, being degraded by her Drill Sergeant, and being made a public display after being sexually assaulted by an enlisted man during boot camp at Fort Leonard Wood.  She also details being raped outside her barracks by an enlisted man when returning from the bowling alley with her friends at Fort Lee, and her husband beating her head into the steering wheel of their car while she was stationed at Fort Gordon.  

She asserts that her behavior changed as a result of these incidents, including being absent without leave (AWOL) on two occasions, and separating from and divorcing her husband.  The Veteran also points to other indicators of her experience:  frequent episodes of depression and anxiety without an identifiable cause, history of substance abuse, increased disregard for military or civilian authority (legal problems and incarcerations), obsessive behavior/overeating (weighing over 200 pounds), unexplained economic or social behavioral changes (losing jobs), breakup of five marriages, risky sexual behavior, poor social adjustment, recurring nightmares related to rapes, frequent flashbacks, and difficulty trusting others and/or asking for help. 

As noted in the July 2011 Board remand, post-service medical records include the March 2007 VA examination.  The examiner noted that the Veteran experienced stressful experiences both during service and following discharge from service.  For instance, she reported that during service she was raped by an enlisted man, coerced into having sex with her sergeant, and got into a physical altercation with her husband.  In terms of current symptoms, she described difficulty sleeping and intrusive thoughts about events during service.  She also described difficulty with five marriages after service, being involved in multiple affairs, and having significant problems at work, including being criminally charged with sexual conduct with a minor when working as a social worker.  Following a mental status examination, the Axis I diagnosis was PTSD.  In describing the etiology of PTSD, the examiner remarked: 

The patient had a lot of sexual assaults while she was in the service, and, of course, she had inappropriate sexual things happen to her after she was out of the service, and she had five marriages and five divorces, and she lost her license as a social worker, and she is going through legal problems. 

In my opinion, I have to conclude that she has symptoms of PTSD but I cannot conclude one way or the other whether it has a relation to the things that happened to her, because things happened after she came out of service that may cause post-traumatic stress disorder. 

Also of record is a May 2007 VA psychological evaluation.  Significantly, it notes that the despite the fact that the Veteran recently pled nolo contendere to having sexual contact with a minor, the examiner opined that she was likely the victim, rather than the perpetrator of the sexual contact.  While there is reference in the report to the in-service stressors, no opinion was rendered as to the most likely etiology of PTSD.  Rather, the examiner only noted that PTSD was "likely to be attributed to her previous (i.e., neglectful and abusive) life history." 

Pursuant to the Board's July 2011 and the Court's holding in Gallegos, another VA opinion was obtained in August 2011.  In particular, the claims folder was forwarded to a psychiatrist for an opinion as to whether the evidence supported a finding that a personal assault occurred during service.  Upon review of the claims folder, the examiner opined that the Veteran had symptoms of PTSD.  He indicated that her symptoms were at least as likely as not, 50/50 probability, related to her service complaints of rape, which were not well-documented in the claims folder.  

Based upon the evidence, the Board does not dispute that the Veteran has a current diagnosis of PTSD which has been linked to service.  There is no competent evidence linking the Veteran's current PTSD to nonservice stressors.  Furthermore, the Board is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings).

Accordingly, despite the lack of documentary evidence of sexual assaults during service, the Board finds the VA examiner acceptance that such assaults occurred is probative.  The examiner reviewed the Veteran's claims folder, interviewed the Veteran on several occasions, and conducted pertinent psychiatric testing.  Personal assaults, such as those reported by the Veteran, are very often unreported at the time of the assaults.  Inasmuch as the VA examiner essentially concludes that there is sufficient evidence that such in-service assaults occurred and the Veteran has PTSD due to such in-service assault, the Board concludes that the grant of service connection for this disability is warranted. 

In reaching this conclusion, the Board observes that the Veteran's service treatment records show that she was seen on one occasion in April 1979 at the Mental Health Clinic during service but no other details were provided.  The Veteran herself has indicated that she did not complain to anyone about the incidents during service.  Service records are otherwise negative for evidence of complaints or treatment for psychiatric or emotional problems.  Given that the Veteran's service treatment  records themselves do not confirm or corroborate any of her alleged stressors, the Veteran's service personnel records are of particular interest in discerning whether there is contemporaneous evidence showing that she was under stress as a result of her alleged stressors.

The Veteran's service personnel records confirm she was AWOL on one occasion from May 29, 1979, to June 1, 1979.  Student Counseling Reports during this time show that the Veteran indicated that she had been late returning from home and was not feeling well so chose not to return to work.  These reports indicate that the Veteran demonstrated poor attitude, motivation, and disregard for military procedure, as well as being irresponsible, immature, and unsuited for service.  A June 1979 Memorandum indicated that the Veteran was recommended for administrative elimination action because she was deemed "grossly immature and lacking in self-discipline.  She is irresponsible and does not have the ability to be an effective soldier."  

The Board is cognizant of the fact that there are no records which reflect treatment for psychiatric problems dated prior to May 2006, approximately 27 years after separation from service.  Furthermore, on two separate occasions prior to the Veteran filing her current claim for service connection in July 2006, the Veteran specifically denied ever having experienced physical or sexual harassment or trauma (January 2003 VA treatment record) and denied military sexual trauma (March 2004 VA treatment record).  However, this evidence was associated with the claims folder when the VA examiner proffered the August 2011 opinion linking PTSD to service.  Presumably the examiner review and considered this information.  

As mandated in cases involving alleged sexual trauma, VA has endeavored to seek any and all possible sources of evidence that might enable the Veteran to corroborate the alleged sexual trauma.  VA has meticulously requested evidence of all possible types that might corroborate the Veteran's account of the stressor, including not only service treatment records or actions or requests in service personnel records, but also statements from fellow soldiers, friends, or relatives from the time of the alleged incident and thereafter. 

In conclusion, Board finds that the evidence for and the evidence is against the claim is in relative equipoise.  Accordingly, the "benefit-of-the-doubt" rule is applicable, and the Board must grant the claim.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


